Citation Nr: 1535086	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from June 1969 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2010, May 2012, and January 2014, at which times the issues were remanded for further development.  The January 2014 remand included the issue of entitlement to service connection for a gynecological disorder, to include residuals of hysterectomy and fibrocystic breast disease.  However, in a rating decision dated September 2014, the RO granted service connection for a total hysterectomy secondary to cervical cancer.  As such, this issue is no longer before the Board.  

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Regrettably, another remand is necessary because there is insufficient medical evidence for the Board to adjudicate the issues of service connection for an acquired psychiatric disorder and service connection for a left foot disorder.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran has claimed various psychiatric disorders over the course of the appeal, including PTSD, depression, and anxiety.  She alleges that an acquired psychiatric disorder had its onset as a result of a fall, and resulting miscarriage, during her active service.  She has also indicated that an acquired psychiatric disorder, specifically, depression, had its onset as a result of her service-connected total hysterectomy.  Of record are medical treatment notes that document PTSD screenings and diagnoses of depression and anxiety.  However, VA has yet to afford the Veteran an examination to assess what psychiatric disorder, if any, the Veteran has and whether such a disorder is related to active duty or a service-connected disability.  A remand is necessary to obtain an examination and a medical opinion that addresses these contentions.  

Moving to the Veteran's claim of service connection for a left foot disorder, there are multiple diagnosed disorders applicable to the Veteran's foot prior to and during the appeal period.  For instance, the Veteran is currently service-connected for left lower extremity radiculopathy.  However, the Veteran also has tarsal tunnel syndrome in the left leg, a history of left foot surgery for plantar fascial release beginning as early as 1985, and a history of callosities and bunions.  Essentially, the record reflects both neurological and orthopedic symptoms in the Veteran's left foot.  The Veteran has consistently alleged that her left foot condition began as a result of her fall sustained during active duty.  As noted above, the Veteran's left lower extremity radiculopathy is currently service-connected secondary to her low back disability, which is service-connected based on the Veteran's injury to her back after the in-service fall.  However, no medical opinion has been obtained that addresses whether any foot disability independent of a neurological disorder is related to the Veteran's active service or a service-connected disability.  Accordingly, a remand is also necessary to obtain a medical opinion that addresses these theories of entitlement.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination for her claim of service connection for an acquired psychiatric disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

(a)  The examiner should identify any and all psychiatric disorders, to include depression, anxiety, and PTSD, the Veteran has had at any time since she filed her claim in 2004.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during the Veteran's active service or was caused by her active service; specifically, in this opinion, the examiner is asked to address the Veteran's allegation that she developed a psychiatric disorder as a result of her in-service fall that resulted in a miscarriage. 

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected total hysterectomy; specifically, in this opinion, the examiner is asked to address the Veteran's October 2014 statement in which she attributed depression to her service-connected total hysterectomy.  

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder has been aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  

In rendering his or her opinion, the examiner is asked to address an August 1999 note in which Dr. B.S., a VA staff psychiatrist, diagnosed the Veteran with anxiety and depression and listed chronic neck pain, carpal tunnel syndrome, and chronic pain syndrome as stressors to these psychiatric conditions.  

The examiner must provide a detailed rationale to support any conclusion reached.

2.  The Veteran should be scheduled for an appropriate VA examination for her claim of service connection for left foot disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

(a)  The examiner is asked to identify any and all left foot conditions, neurological and orthopedic, the Veteran has had at any time since she filed her claim in 2004.  If there are multiple disorders, the examiner is asked to differentiate the different symptoms attributable each foot disorder, if possible.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left foot disorder had its onset during the Veteran's active service or was caused by her active service; specifically, in this opinion, the examiner is asked to address the Veteran's allegation that she developed a left foot disorder as a result of her in-service fall down stairs. 

The examiner is asked to discuss and consider the Veteran's consistent statements that she has experienced left foot pain since her active service.  

The examiner must provide a detailed rationale to support any conclusion reached.

3.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

